NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT R. MARTIN,                                No.    18-15347

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00474-RCJ-VPC

 v.
                                                MEMORANDUM*
NINA E. OLSON; UNITED STATES
INTERNAL REVENUE SERVICE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Scott R. Martin appeals pro se from the district court’s judgment dismissing

for lack of jurisdiction Martin’s mandamus action seeking to compel the National

Taxpayer Advocate to respond to his inquiry. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Stang v. IRS, 788 F.2d 564, 565 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1986). We affirm.

      The district court properly dismissed this action for lack of mandamus

jurisdiction because the National Taxpayer Advocate does not have a

“nondiscretionary duty” to respond to Martin’s inquiries. See 28 U.S.C. § 1361;

Patel v. Reno, 134 F.3d 929, 931 (9th Cir. 1997) (explaining the conditions for

availability of mandamus relief); Stang, 788 F.2d at 565-566 (affirming the district

court’s dismissal for lack of mandamus jurisdiction because the IRS had no

“nondiscretionary duty” to assess plaintiff’s taxes on demand).

      We do not consider matters that are not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 986 (9th Cir.

2009).

      AFFIRMED.




                                         2                                     18-15347